Title: To James Madison from Jacquelin Ambler, 22 March 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 22. Mar 83
The Auditors have at length adjusted your Accot. on their Books to the 31st December last; the Bal[ance] then due you from the Commonwealth appears to be £865.. 8.. 3. By last Mail I transmitted you Bills on Phila. to the amount of £500. Virga. Curry. with a request that you would inform me by the succeeding Post how it might be divided among the Gentlemen Delegates, that such might be duly charged in the Auditor’s Books. Mr. Ross was so obliging as to assist me in this remittance otherwise it would have been out of my power to have made one for that Sum. Some difficulties have arisen with respect to the settlement of the Sherifs Accounts with the Auditors which will probably keep the Treasury low until the Meeting of the Assembly.
I congratulate you on the agreeable prospect which the late Accounts from Europe give us of a general Peace. God grant it may be long & happy.
Yr. affect Servt
J. Ambler
